IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20473
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOHN LAMAR ROSS,
                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-0970
                        - - - - - - - - - -
                          January 25, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's denial of

appellant's motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255.    Appellant argues that his counsel was

ineffective in that he failed to challenge the type of

methamphetamine attributable to the appellant and failed to argue

that the Government had the burden of proving that the substance

seized from Ross was D-methamphetamine, and not L-

methamphetamine.   We have reviewed the record and the district

court's opinion and find no reversible error.    Accordingly, we


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-20473
                               -2-

affirm for essentially the reasons given by the district court.

United States v. Ross, No. H-95-CV-0970 (S.D. Tex. June 2, 1995).

     AFFIRMED.